Citation Nr: 1303112	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1979 to May 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim for service connection for bipolar disorder.  In March 2011, the Board reopened the claim, and remanded it for additional development. 

In October 2010, the Veteran was afforded a hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder due to his service.  He asserts that he was the subject of a number of disciplinary actions which indicate that he had a substance abuse disorder, and which include at least one nonjudicial punishment (Article 15) for fighting, and that these records are evidence that he had psychiatric symptomatology during service.  See transcript of Veteran's hearing, held in October 2010.  

In its March 2011 remand, the Board directed that additional development be undertaken, to include obtaining reports from the VA outpatient clinic in Tampa, Florida, obtaining records from the Social Security Administration, and obtaining the Veteran's service personnel records.  This development has been completed.  The Board also directed that the Veteran be afforded an examination.  It was directed that the Veteran's claims file be reviewed by the examiner, and that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that had its onset during service, within one year of separation from service, or is otherwise etiologically related to service.  The Board stated, "The examiner should specifically address whether any disciplinary actions or behavioral problems in service, including fighting, were brought on by symptoms of the Veteran's current mental disorder."  

In April 2011, the Veteran was afforded a VA examination by a clinical psychologist, L.A.P., Ph.D.  Dr. P. indicated that the Veteran's claims files had been reviewed, and that she had reviewed military service treatment records, the military enlistment examination, VA treatment records, and Social Security Administration records.  She did not mark the space to show that the Veteran's military service personnel records had been reviewed.  She noted that the Veteran had been a PFC (private first class) and then dropped down to E-2, due to Article 15s, and that these Article 15s were due to "fighting, 'being drunk,' and disorderly."  Dr. P concluded that the Veteran's current Axis I diagnosis was schizoaffective disorder, that this had pre-existed service, and that this was less likely as not (less than a 50/50 probability) related to the Veteran's military service.  

The Veteran's representative has argued that the April 2011 VA examination report is inadequate because Dr. P failed to discuss the Veteran's disciplinary history during service, and that this is a violation of the duty to assist.  The Board agrees.  The April 2011 medical opinion did not discuss "whether any disciplinary actions or behavioral problems in service, including fighting, were brought on by symptoms of the Veteran's current mental disorder."  In this regard, the Veteran's service personnel file has been obtained, and it does not, in fact, show that the Veteran was disciplined for fighting.  Rather, it shows that the Veteran was disciplined for such things as failure to report to his work site, as well as morning formation, for breaking lights in the latrine, for not being able to do his work correctly, and for being late.  

The Board further notes that although Dr. P concluded that the Veteran's schizoaffective disorder pre-existed his service, she failed to discuss the possibility of aggravation of this preexisting condition.  See 38 U.S.C.A. § 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Moreover, she failed to use the correct evidentiary standard.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO should return the claims file to the VA examiner who conducted the April 2011 VA examination for a supplemental opinion, or, in the alternative, afford the Veteran another VA examination and obtain an opinion that is in compliance with the Board's March 2011 remand instructions, and which discusses, as appropriate, the possibility of aggravation of a pre-existing acquired psychiatric disorder.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's April 2011 VA examination. 

a) The examiner should discuss whether any disciplinary actions or behavioral problems in service were brought on by symptoms of the Veteran's current mental disorder, and whether this evidence warrants any amendment to her April 2011 opinion.  

b) Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that any of the Veteran's current psychiatric disorder, to include schizoaffective disorder, existed prior to the Veteran's entrance into service? 

c) If the Veteran's psychiatric disorder (e.g., schizoaffective disorder) clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service? Again, the examiner should specifically discuss whether any disciplinary actions or behavioral problems in service were brought on by symptoms of the Veteran's current mental disorder.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  If the examiner who performed the April 2011 VA examination is not available, or if otherwise appropriate, make the Veteran's claims file available for review by a VA examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner should provide a nexus opinion as to:

a)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran has an acquired psychiatric disorder that was caused by his service.  The examiner should specifically discuss whether the Veteran's history of disciplinary actions and behavioral problems in service were brought on by symptoms of the Veteran's current mental disorder.  

b)  If the examiner determines that the Veteran does not have an acquired psychiatric disorder that was caused by his service, is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that any of the Veteran's current psychiatric disorder, to include schizoaffective disorder, existed prior to the Veteran's entrance into service.

c) If the Veteran's psychiatric disorder (e.g., schizoaffective disorder) clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service? Again, the examiner should specifically discuss whether any disciplinary actions or behavioral problems in service were brought on by symptoms of the Veteran's current mental disorder.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


